Citation Nr: 0814477	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision in which the RO denied 
the veteran's claim for service connection for a right knee 
condition.  In March 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2004.

In May 2007, the Board remanded the claim on appeal to the RO 
(via the Appeals Management Center (AMC) in Washington, DC).  
After accomplishing further action, the AMC continued the 
denial of the claim (as reflected in a January 2008 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The veteran asserts that he injured his right knee during 
service in Vietnam.  He has indicated that he served as a 
sentry dog handler and his injury was a result of jumping out 
of helicopters and off trucks with a 90 pound German 
shepherd.  Although the service medical records are negative 
for complaints regarding or treatment for the right knee, the 
veteran is competent to report the history of his in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  Further, the Form DD 214 does confirm that the 
veteran completed education and training as a sentry dog 
handler.   

Post-service records of VA treatment reflect findings of and 
treatment for right knee osteoarthritis.  Records of private 
treatment from July 2000 to July 2001 include findings of and 
treatment for traumatic arthrosis of the right knee.  The 
veteran underwent arthroscopy, arthrotomy, excision of 
fracture loose body, partial lateral meniscectomy, partial 
synovectomy, chondroplasty and patelloplasty of the right 
knee in August 2000.  

In an April 2003 letter, the physician who performed the 
August 2000 surgery stated that the veteran's history dated 
back to the Vietnam War, when he injured his knee jumping out 
of a helicopter with a 90 pound dog in his arms.  The 
physician noted that, since that time, the veteran had had 
traumatic arthrosis of the right knee.  The physician added 
that the veteran appeared to have a service-related 
progressive traumatic arthrosis deformity of the right knee.  
He added that the severity of the veteran's initial trauma 
resulted in progressive degenerative arthrosis of his 
articular surface, and that this was not a systemic arthritic 
condition, but rather a localized traumatic condition from 
his war injury and subsequent treatment.  

In an August 2003 letter, the same physician stated that he 
had known the veteran for many years and that he had a 
significant war injury in Vietnam, specifically, a helicopter 
accident in which he developed injuries and trauma in the 
right knee.  He indicated that the veteran had an 
arthroscopic examination and clean-out for arthritic changes 
in the right knee in 1985, which maintained the veteran 
throughout the years, and that he had an exacerbation of his 
knee arthrosis in the year 2000, at which time arthroscopic 
clean-out was repeated and his progressive degenerative 
arthritis was noted.  The physician opined that the veteran's 
progressive traumatic arthritis was an ongoing deterioration 
of his initial injury and trauma, secondary to his Vietnam 
War injuries.  

While the 2003 letters from the veteran's private physician 
suggest that the veteran has current arthritis of the right 
knee related to an in-service injury, there is no clearly 
stated basis for the opinions-other than the veteran's own 
reported history-and there is no is indication that the 
physician reviewed the veteran's claims file prior to 
rendering the impressions.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2007).  

Under the circumstances of this appeal, the Board finds that 
a medical opinion -based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-is needed to resolve 
the claim for service connection for a right knee condition.  
See 38 U.S.C.A. § 5103A.  

The claims file includes a December 2003 compensation and 
pension examination request for a joints examination to 
evaluate the veteran's claim for service connection for a 
right knee injury, however, there is no evidence in the 
claims file that this examination was ever scheduled.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
result in denial of the claim (as the original claim will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  As noted in 
the May 2007 remand, the claims file currently includes 
records of VA treatment from the Mission Valley and San Diego 
VA Medical Centers (VAMCs) dated from August 2000 to April 
2002.  The remand also noted that the record reflects that 
the veteran lives outside the United States and it is unclear 
whether he has received any treatment for his right knee 
since April 2002.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In a June 2007 VCAA letter, the AMC specifically asked the 
veteran to provide the location and dates of treatment at any 
VAMCs since April 2002.  The veteran did not respond to this 
letter.  While the duty to assist requires that VA make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency, including medical and 
other records from VA medical facilities, the claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, the approximate time frame covered by the 
records, and, in the case of medical treatment records, the 
condition for which treatment was provided.  38 C.F.R. 
§ 3.159(c)(2)(i).  

Although the veteran has not provided the information 
regarding VA treatment requested in the June 2007 VCAA 
letter, as the claim is being remanded for other development, 
the Board finds that the RO should, again, undertake 
necessary actions to obtain all outstanding pertinent VA 
treatment records since April 2002, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.  

As the Board pointed out in the May 2007 remand, the August 
2003 statement of Dr. Richley indicates that the veteran 
underwent arthroscopic examination and clean out in 1985 with 
additional arthroscopic clean out in 2000.  The records 
submitted by Dr. Richley include records related to 
arthroscopic surgery in August 2000; however, he did not 
provide any reports regarding the procedure done in 1985.  As 
such, the remand instructed that the RO should request that 
the veteran provide specific authorization to obtain all 
outstanding records from Dr. Richley.

The June 2007 VCAA letter specifically asked the veteran to 
complete and return a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), so that VA could obtain records pertaining to 
the right knee surgery performed in 1985 to Dr. Richley.  The 
veteran did not respond to this request.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  VA's duty to assist is not always 
a one-way street; if a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  VA 
is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b),(c).  However, in light 
of the fact that the claim is being remanded for other 
development, the veteran should be provided another 
opportunity to provide the necessary release to enable VA to 
obtain these private treatment records.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ascertain whether the 
veteran has received any VA treatment for 
the residuals of a right knee injury 
since April 2002 and, if so, obtain from 
the appropriate VAMC(s) all outstanding 
pertinent records.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should request that the 
veteran provide specific authorization to 
enable it to obtain all outstanding 
records from Dr. Richley, including 
records pertaining to the veteran's right 
knee surgery in 1985.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current right knee disability/ies.  Then, 
with respect to each diagnosed right knee 
disability, the physician should  offer 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred in or aggravated by 
service, to include the veteran's 
reported in-service injury.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for residuals of a 
right knee injury in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



